                        DESIGNATION OF DISTRICT JUDGE
                       FOR SERVICE ON COURT OF APPEALS

                                       ___________


       WHEREAS the business of the Court of Appeals for the Circuit requires the

designation and assignment of a district judge to sit upon the court; now, therefore pursuant

to the authority vested in me by Title 28, United States Code, Section 292(a), I do hereby

designate and assign the Honorable Max O. Cogburn, Jr., United States District Judge for the

Western District of North Carolina, to sit upon the Court of Appeals for the Fourth Circuit in

the cases of US v. Rumpf, No. 17-7080; Finch v. Covil Corp., No. 19-1594; and Macsherry v.

Sparrows Point, No. 19-1281(L), for such time in advance thereof to prepare or thereafter as

may be required to complete unfinished business.




                                           ______________________________________
                                                      Chief Judge
                                                     Fourth Circuit


       May 19
Dated ________________, 2020




            Case 3:20-mc-00038 Document 3 Filed 05/20/20 Page 1 of 1
